 UNIONCARBIDE CORP.113Union Carbide Corporation,Carbon Products Divisionand International Union of Electrical,Radio andMachine Workers,AFL-CIO-CLC, anditsLocal749. Case 8-CA-5665December 9, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn August 5, 1970, Trial Examiner John M. Dyerissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the ChargingUnion filed an answering brief to the Respondent'sexceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.1ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Union Carbide Corporation, CarbonProducts Division, Fostoria, Ohio, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.iRespondent urges the Board to reverse its decision inPittsburgh PlateGlaseCompany,Chemical Division,177 NLRBNo 114, enforcement denied427 F 2d 936 (C A 6, 1970),in the light of the Court'sdecisionWerespectfully disagree with the Court for the reasons enunciated in ourdecision and,accordingly,we rejectRespondent'scontention in thatregardTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN M. DYER,Trial Examiner:International Union ofElectrical,Radio and Machine Workers,AFL-CIO-CLC,and its Local749, herein respectively called the Interna-tional and the Local and collectively called the Union, onNovember 13, 1969,1 filed the initial charge in this matteralleging violations of Section 8(a)(1) and (5) against UnionCarbide Corporation, Carbon Products Division, hereincalled theCompany or Respondent. Following twoamendments of the charge, the Director of Region 8, onApril 1, 1970, issued his Complaint and Notice of Hearingwhich alleges, in addition to the normal paragraphsconcerning service of the charges, jurisdiction and unionstatus, that the Union since May 18, 1950, has been thecertified bargaining representative of the employees in aproduction and maintenance (P and M) unit2 at Respon-dent's Fostoria, Ohio, plant and that Respondent and theUnion have negotiated various pension agreements themost recent of which was concluded on July 18, 1969,effective until 1974. The complaint alleges that Respondentviolated Section 8(a)(5) and (1) of the Act by refusing tobargain with the Union which is the exclusive representa-tive of the employees in the P and M unit, including retiredemployees, and that Respondent, since May 13, refused tofurnish certain information3 requested by the Union. Thecomplaint further alleges that this information is needed bytheUnion to enable it to bargain effectively withRespondent in regard to the necessity and/or feasibility offuture changes in, or modifications to, the existing pensionplans, or new pension plan as it affects employees in thebargaining unit including both active and retired employ-ees, and that the information is also necessary to enable theUnion to effectively police the pension agreements andadminister its contracts with Respondent.In its April 14, 1970, answer, Respondent admitted theservice of the charges, the jurisdictional allegations, thestatus of the Union, the certification, the appropriateness ofthe P and M unit, and the fact that the Union is the certifiedbargaining agent for the P and M unit employees and thatthe parties have negotiated and concluded certain pensionagreements through the years. Respondent denied that theUnion is the bargaining representative for retired employ-ees and that the requested information is needed by theUnion to bargain effectively. Respondent affirmativelystates that the Act does not accord a union a right tobargain for retired employees since they are not employeesper se.Respondent also pleads that if there was such a duty,theUnion waived any right it had and that the Unionentered into a new 5-year agreement on July 18 followingthe date of the alleged unfair labor practice. Respondentalleges other acts as waivers and concludes by stating thatthe addition of retired employees to the bargaining unitwould effect a change in the bargaining unit which has notbeen authorized.iUnless otherwisestated all dates hereinoccurred in 19692The partiesagree that the description of the certified unit is as followsAll hourly paidemployees including all production and maintenanceemployeesat theCompany's Fostoria, Ohio, Works,excluding allsalariedemployees,officeand clerical employees,bricklayers,watchmen,guards,professional employees and supervisors3The Union orally andin writing requested Respondent to furnish itwith (a) the numberof employees presently retired under the pensionplan, (b) the amountof benefits each retiree is receiving per paymentperiod, (c) the yearsof service of each retiree prior to retirement, (d) thenumber, identity,and amount of payments to all persons receivingdisabilitybenefits, and (e)the extent of disability for employees receivingdisability payments187 NLRB No. 10 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe trial of this matter took place May 13, 1970, inFostoria, Ohio, and all parties were afforded full opportuni-ty to participate in the proceeding and to examine andcross-examine witnesses. All parties have filed briefs whichIhave carefully considered.Respondent'smotion todismiss the proceeding is disposed of by my decision.The basic question here is whether the Union is entitledto the information it seeks in order to administer thecontract or prepare for negotiations on the pension andinsurance (P and I) agreements. The General Counsel andtheUnion assert that the Union is entitled to theinformation since it has a duty and a right to bargain forand to administer the contract as it applies to retiredemployees and, in any event, that the Union is entitled tothe information to enable it to bargain effectively in anynegotiations concerning the P and I agreements.Respondent asserts that the Union has no right, duty, orauthority to bargain for or administer the contract as itapplies to retired employees, but that the Union's sole areaof responsibility is to administer the contract for unitemployees up until the time they do retire. Secondly,Respondent claims that the requested information is notrelevant or necessary for the Union's use in bargainingabout P and I agreements and, in any event, that the Unionhas waived any purported right.On the basis of the record in this case, I make thefollowing:FINDINGS OF FACT1.RESPONDENT'S BUSINESS AND THE LABORORGANIZATIONSRespondent is a New York corporation engagedprimarily in the manufacture and sale of a variety ofchemical and other industrial products produced in variousplants in the United States. At its Fostoria, Ohio, plant, thefacility involved herein, Respondent produces a variety ofcarbon products for industrial application and annuallyships products valued in excess of $50,000 from such plantdirectly to points located outside the State of Ohio.Respondent admits and I find that it is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.Respondent admits and I find that the International andthe Local are labor organizations within the meaning of theAct.If.THE CASEA.Background and FactsThe Union, in an election held in May 1950, succeededtheUnited Electrical, Radio and Machine Workers ofAmerica (UE) which had been the bargaining representa-tive at this plant. The Union and Respondent have sincethat time entered into separate collective-bargainingcontracts and P and I agreements. There have been asuccession of such P and I agreements with some beingnegotiated at the conclusion of a 3-or 5-year term whileothers have been negotiated during the contract term. Overthe years modifications have been made to both the pensionpart and the insurance part. On most occasions Respondentnotified those who were retired that changes were to bemade regarding their programs before any changes werenegotiatedwith the Union for the current P and Iagreement.CharlesGary was elected president of the Local inDecember 1968 and by virtue of that office was alsochairman of the negotiating committee and a member ofthe grievance committee. In February 1969 he attended aunionmeeting of the Union Carbide Council of theInternational inWashington,D.C.,which was held todiscuss proposed pension changes which the Company wasproposing and preparing to discuss with the various localunions throughout the country. Gary testified that duringthismeeting he met a delegate from a New York plant ofthe Respondent, who showed him information concerningretirees that the individual said he had received from theCompany. Gary thought that similar information would behelpful to him in negotiations for a P and I agreement.On his return to work, Gary attempted to see J. C.Honeycutt, manager of industrial relations at the Fostoriaplant,who was absent. Gary left a request for theinformation at Honeycutt's office and later in February,while in the plant, Honeycutt asked Gary why he neededthe requested information. Gary said that being a newunion officer, he thought the information was needed iftheywere going to negotiate a P and I agreement.Honeycutt said they might give that information out atother company divisions but they would not do it at theFostoria plant then or in the future.Gary discussed his request and the Company's denial ofthe information with counsel for the Charging Party,Ronald Janetzke. On April 10, Gary wrote Janetzke aboutthematter, adding that some union members who hadretired or those nearing retirement would like to know howthe plan worked and that he would like the information sothat he could tell his members the amount of the paymentsthey should receive.In late April, Janetzke wrote to Honeycutt specifying thatthe information requested (fn. 3 above) was to enable theLocal to administer the current agreement and thepayments made to retired members under the currentpension plan. In a subsequent letter, Honeycutt refused tosupply the information with respect to those who had leftthe bargaining unit because of retirement or total andpermanent disability.On June 24, C. E. Medford, Fostoria plant manager,wrote Gary noting that the P and I agreement was due toexpire October 28, 1971, and that the Company was willingto enter into discussions concerning changes in the plan,but that by entering into such discussions neither partywaived any of its rights or obligations under the currentagreement.Following this letter, three meetings were held betweenthe Company and the Local concerning proposed modifica-tions of the P and I agreement. At one of these meetingsGary renewed his information request and remarked that ifthe information was not provided, he could assume that theCompany did not want the Union to represent retiredemployees and the Company would be faced withanswering the questions of those seeking information rather UNION CARBIDE CORP.than the Union sharing that burden by having informationavailable.Respondent claimed that this statement by Garyconstituted a waiver by the Union of the information, but Iregard it as an argument for the information and not awaiver.At the last meeting, held July 17 or 18, a new P and Iagreement extending until 1974 was signed, followingagreement on the Company's proposed modifications.Accordingly I must consider that the meetings were, ineffect.,negotiation sessions between the parties leading to anew 5-year P and I agreement.In the intenm, Attorney Janetzke again sought fromHoneycutt and later from Jack Simpson, counsel forRespondent, the information which he had previouslyrequested.Respondent continued to refuse to make theinformation available.In a July 17 letter to Honeycutt, Janetzke confirmed hisprevious request for the name of Respondent's counsel sothat Janetzke might pursue the information request withhim. The letter again requested the information sought forthe reasons previously outlined -"and for the additionalreason that your company has now requested meetings todiscussmodifications of the existing pension plan. Aspreviously indicated, we need the information requested toadminister the contract and now must have this informa-tion in order to intelligently bargain concerning yourproposed modifications to the existing plan."Honeycutt replied giving Jack Simpson's name toJanetzke and adding that since the new 5-year P and Iagreement had been signedon July18, he assumed therequest was dormant since there was to be no furtherbargainingon pensions. Respondent additionally urges thatby consummating the 5-year agreement without insistingon the information, the Union waived its rights to anyinformation.In answer the Union states that Respondent offered the Pand I modifications on a "take it or leave it"basis statingthat the Union could either agree to the offered modifica-tions or if they declined, they could wait until the P and Iagreement expired in 1971 and then would be offered thesame modifications which would only result in deprivingthose who retired in the intenm of the proposed increasedbenefits. The union members accepted the new agreementover the recommendations of their negotiating committee.In subsequent correspondence Janetzke expressed toSimpson the Union's position that it was entitled to thepension plan information "that we may administer thecurrent agreement and may secure detailed informationfrom those on pension concerning the adequacy of thecurrent benefits in order to be fully prepared when the nextnegotiations on pensions commence." Simpson reiteratedthat the 5-year P and I agreement had been concluded andthat the plan contains all the necessary language for itsadministration. To a last request on August 27, Respondentreplied that it would not provide the information.4The P and I agreements specify mandatory retirement when anemployee becomes 65 years of age Some provisions are made for earlierB.The P and I Agreements115It appears that the pension funding and management forRespondent (and for all of Union Carbide) is handled byPrudential InsuranceCompany ona premium levelingbasis.In essence Prudential,using its acturial tables, sets apremium for each employee based on the number ofemployees and the age and job (salary) of the employee andRespondent pays the premium until the individual isretired,so that funding for the individual's retirement iscompleted while he is an active employee which would havethe effect of stabilizing and setting the benefits. Nocontributions aremade by anyone to the retirementprogram once the individual retires.Although Honeycutt did not know how the Companydetermined what modifications it could offer in the pensionprogram, it would appear under these circumstances thatthis is a matter of negotiations between Prudential and theCompany as to what Prudential will provide for a certainlevel of premiums. Similarly where increases or modifica-tions are made to the programs of those already retired, thiswould appear to be a matter of negotiations between theCompany and Prudential which resulted in the carrierliberalizing the program for those already retired.The Pand I agreements contain an outline of thedetermining factors for the pension plan and the insuranceprogram.The agreements have provided that if there is adisputebetweenRespondent and a bargaining unitemployee under the pension plan as to(1) the calculation ofhis company service credit, his age,or his average straighttimemonthly earnings or (2) whether a person withsufficient time and age has become totally and permanentlydisabled, such disputesmay be taken up under thegrievance procedure in the collective-bargaining contract.The agreements also provide that if a dispute should apsebetween Respondent and a bargaining unit employee as towhether such employee "is,or continuesto be, totally andpermanently disabled within the meaning of the pensionplan," the dispute is to be resolved by a panel of physicianswith the cost to be shared by the Company and the Union.In a similar vein the group life insurance plan, which isadministered by the Metropolitan Life Insurance Compa-ny, provides for coverage of active employees and thosewho elect early retirement.4This insurance plan contains a provision that if a factualnonmedical dispute exists,such as disagreement overearnings,group eligibility,employment status,etc., theUnion and the employee might process such disputethrough the grievance procedure which is contained in theregular collective-bargaining contract.Such a provisionwould seem to make early retirees eligible for representa-tion by the Union in this particular.Respondent states that the pension plan is susceptible tothe grievance procedure during the 2-to 4-months periodbefore the employee retires when the employee is called tothe personnel office and the necessary data of his age, yearsof service credit, and average wage are determined and theformula computations made.The employees'monthlypension payment is figured and he is informed of it. Whenretirement 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe retires, the first check is sent by Prudential to theCompany which verifies the amount and hands the check tothe retiree. Thereafter the checks are sent to the retireedirectly from Prudential Insurance Company. Respon-dent's contacts with the retiree are then limited to aninvitation to an annual banquet and when and if changesare made inthe retiree's pensionprogram.Respondent has consistently resisted any attempt by theUnion to bargain for retirees. In 1965 Respondent made achange regardingthe hospital surgical plan for total andpermanently disabled retirees. The Union filed a protestand asked that the matter be considered under the contractgrievanceprocedure.Respondent took the position thatsuch retirees are not on the payroll and not part of thebargainingunit for which the Union can bargain. Thematter was not pursued.The pension plan provides that where an employee has 15or more years of company service and is under 65 he maybe retired if he becomes so totally and permanentlydisabled as a result of bodily injury or disease that he cannot engage in any work or occupation for profit, and thedisability is deemed by Respondent as permanent and hascontinued for 26 weeks. This disability retirement continuesuntil the person becomes 65, ceases to be totally andpermanently disabled, or dies.As noted earlier, if the person believes he is notpermanently and totally disabled he may seek a medicaldetermination of his status and the Union, under the P andI agreement,has the duty of sharing the medical costs withRespondent when the team of doctors makes the bindingdetermination.In its informationrequest, the Union has asked for thenumber, identity, and amount of payments to all personsreceiving disability benefits and the extent of disability ofthose receiving disability payments. It was not made clearwhat knowledge the Union seeks in requesting informationon the extent of disability of those receiving payments,since according to the agreement the recipients are totallyand permanently disabled.5 It is possible that the Unionhere is seeking abetter definition of what constitutespermanent and total disability by illustrations of those whohave been so designated by Respondent and are now onthat program. In the light of Gary's statement that he knewnothing about the disability retirees and was beingquestioned about this feature by employees, such informa-tion would provide some answers.AnalysisThe parties in this case all rely principally onPittsburghPlate Glass,177 NLRB No. 114, with Respondent stressingthe reversal of that decision by the United States Court ofAppeals for the Sixth Circuit, 74 LRRM 2425. There ishowever one important distinction. In thePittsburgh Platecase, the union sought to bargain on terms and conditionswhich applied directly to retirees. In the present case theUnion seeks information about retirees for administeringthe agreement and for preparation for future negotiations.If, as the Board holds, and as I am bound to follow, retireesare a part of the bargaining unit in which they worked forthe purposes of bargaining about their pension plans andother benefits, or changes therein, then it follows thatinformation concerning those areas for retirees is presump-tively relevant and germane and should be given unless acompany could rebut that presumption by convincingevidence .6If howeverretireesare not part of the appropriate unitand a company has no obligation to bargain in regard tothem, as the Sixth Circuit held inPittsburgh Plate,there isno presumption of relevance and the General Counsel mustdemonstrate by convincing evidence that the requestedinformation is relevant to the Union's needs.Before reaching those questions we will first considerRespondent's defense that the Union has waived any rightithad for the information. First Respondent says it hasunilaterally granted benefits to retirees on many occasionsover the years without consulting or negotiating with theUnion and has refused the Union's request to negotiateconcerning such actions. Respondent adds that the Uniondid not pursue its request in the June-July negotiations butsigned a new P and I agreement extending until 1974. Bythis course of action Respondent insists the Union haswaived any rights it had to the information.IftheUnion is entitled to the information, thenRespondent is in the position of claiming it has previouslyviolated the Act by not giving the information to the Unionand that by virtue of such violations it is entitled tocontinue to violate the Act and the Union is estopped fromseeking redress for continued unlawful Respondent acts.Respondent also urges that Local President Gary'scomments (see Sec.A.Background and Facts,above)constitutedsuchawaiver.As stated above Gary'sstatement was a part of an argument being urged onRespondent to give the Union the requested information.In any event, the Board has stated many times that inorder for a party to waive a right, the waiver must be plainand unmistakable. Here there is no express waiver either intheUnion not going to impasse on Respondent's prioractions or by Gary's statement.With all due deference to the United States Court ofAppeals for the Sixth Circuit, I am bound to follow Boardprecedent, and must accept as the law of this case that theUnion is entitled to represent and bargain on behalf ofretirees concerning retirement benefits.With that estab-lished, it follows that information about retirees and theamount of benefits they receive is presumptively relevant,and under the circumstances the relevance of its use toadminister the agreement and prepare for future negotia-tions is plain and unmistakable.As an example, the Union could spot check retirees'payments, determine whether the amounts received byretireesor their widows were ample for their needs orwhether they were receiving all they were entitled toreceive.S Since the request deals with retirees,the possibility that the Unionon its head to holdthathis employeris free todeal with him unilaterallymay want information concerning personspartially disabled who may beand that theunion may not represent him with respect to changes in thereceiving workmen's compensationor some otherunmentionedtype ofvery plan which it negotiated for him " As related to this ease, the Boardcompensation,will not be consideredheremightreach sucha conclusion were the Union notto have access to the6As theBoard saidinPittsburgh Plate,"it would virtually stand the Actinformationconcerning that plan and how it is working UNION CARBIDE CORP.117Respondent did not seek to rebut the presumption exceptinsofar as it claimed the Union waived its rights.Therefore under present Board law as established inPittsburgh Plate,Iam bound to find that the requestedinformation is presumptively relevant and that Respondentby not furnishing the requested information has violatedSection 8(a)(5) and (1) of the Act.Under the present status of the law and consideringRespondent's geographical location, I deem it proper toconsider a second question. For the purposes of thisdiscussion we will assume that retirees are not members ofthe bargaining unit, and that the consequent presumptionof relevancy is thus lost. The question then is whether therequested information is sufficiently relevant to the Union'sneeds that Respondent should make it available.If we consider the information request solely in the lightthat the information was to be used for administering theagreement as it applies to present retirees or preparing agrievance or preparing for negotiations to represent presentretirees, then the information would only be used for thebenefit of persons outside the unit and there would be norelevance established. But the Union also said that itwanted the information so that it could better understandhow the plan worked for the retirees and wanted theinformation for upcoming negotiations. The Companyreplied that no negotiations were contemplated, since theparties to the June meetings understood that the meetingsdid not bind the parties to open the agreement. Respondentnext says that the present agreement does not expire until1974 and the information would not be needed this far inadvance, and consequently the information is not relevantto any union need.Respondent has conveniently jumped the fact that the Pand I agreement was negotiated by the parties in the June-July meetings and that a new agreement was consummatedat a time when the Union's request for the informationwhich it said it needed for negotiations was beforeRespondent.In a July 24, 1969, letter to employeesconcerningimprovements in the just concluded P and I agreementRespondent stated that it was "continuously studying andcarrying on research regarding benefit plans-and thisinvolves social trends, legislative benefits and changes inthe plans of other companies." The Union asserts that withthe requested information, it could survey the retirees anddisabilityretireeschecking the amount of their benefits,their disability, etc., and determine whether the P and Iplans have worked, whether the benefits are sufficient orproper to the needs of retirees, and whether in theexperience of the retirees improvements are needed so thatnew plans or demands may be suggested or formulated forfuture negotiations.In its brieftheUnion points out that it does not knowhow the "surviving spouse option" has worked under theplan or in the experience of those electing it whether itshould be increased, decreased, or eliminated and that ithas no means of getting information on the subject exceptby obtaining such information first from the Company sothat it might make such a survey.If the Union were armed with such information, it wouldbe in a position to offer constructive plans and alternativesand not be in the position it was in 1969. Testimonyindicates that the June-July negotiations were on a "take itor leave it" basis with the Union being told if it did notaccept the proffered benefits then, they would be offeredthem in 1971 when the P and I agreement expired andwould only succeed in denying those benefits to employeeswho retired in the interim.With the requested data the Union could determine fromthe retireeshow thevarious P and I plans have worked inthis current inflationary period and could determine fromthosewho retire through 1974,when the current planterminates,whether the current plan is meeting the needs ofemployees.With such information the Union couldformulate recommendations for changes in the present planthatwould directly affect active unit employees as theyretired hereafter.Thus, it appears that the Union's requested information isrelevant to the bargaining situation of the Union and assuch should be given. The fact that the currentagreementextends until 1974 is no deterrent to forthwith giving theUnion the information it seeks. Experience here hasdemonstrated that on a number of occasions the Union andRespondent have renegotiated the P and I agreements inmidterm as indeed they did on the current agreement.InWeber Veneer and Plywood Co.,161 NLRB 1054, theBoard adopted Trial Examiner Bott's statement that, "TheUnion's right to relevant wage and fringe benefit informa-tion is not dependent upon the existence of a particularcontroversy or the processing of a specific grievance. Asstated, the right includes all information which appearsreasonably necessary to enable the Union to intelligentlyand effectively administer or seek to modify its agreement."InN.L.R.B. v. Goodyear Aerospace Corp.,388 F.2d 673,theUnited States Court of Appeals for the Sixth Circuit,affirmedand enforced a Board order requiring thecompany to furnish the union with various types ofinformation concerning a group of employees who were notin the bargaining unit,for the information of the union informulating bargaining demands or deciding whether toprocess grievances.There have been a number of other "information cases"where it has been held that information concerning nonunitemployees was relevant and necessary for a bargainingagent and that withholding of that information by anemployer violated the Act.Were there no Board decision holding that retirees are apart of the unit for bargaining purposes,which makes theinformation presumptively relevant here,Iwould in thecircumstances here still find that the information requestedby the Unionis sufficiently relevant to warrant orderingRespondent to give it to the Union and would find that itsrefusal to do so violated Section 8(aX5) of the Act.Under all thecircumstances present, I find and concludethat Respondent, by refusing to produce the informationrequested by the Union, has violated Section 8(a)(5) and (1)of the Act.III.THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, and therein found to constitute unfair labor 118DECISIONSOF NATIONALLABOR RELATIONS BOARDpractices in violation of Section 8(a)(5) and(1) of the Act,occuring in connection with Respondent's business opera-tions as set forth in section I, above, have a close,intimate,and substantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYHaving found that Respondent engaged in unfair laborpractices as set forth above, I recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.Having found that Respondent refused to bargain withthe Union by refusing to give the Union information whichit requested for purposes of administering a contract andenabling it to prepare itself for future negotiations, Irecommend that Respondent give the Union the informa-tionwhich ithas requested concerning retirees anddisability retirees.CONCLUSIONS OF LAW1.Union Carbide Corporation, Carbon Products Divi-sion,isan employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.InternationalUnion of Electrical, Radio and Ma-chine Workers,AFL-CIO-CLC, and its Local 749 are eachlabor organizations within the meaning of Section 2(5) ofthe Act.3.All hourly paid employees including all productionand maintenanceemployees at the Company's Fostoria,Ohio,Works, excluding all salaried employees, office andclerical employees, bricklayers, watchmen, guards, profes-sionalemployees and supervisors, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section9(b) of the Act.4.At all timessinceMay 18, 1950, the Union has beenand is now the exclusive representative of the employees inthe said unit for the purposes of collective bargainingwithin the meaning of Section9(a) of the Act.5.Respondent, by refusing to bargain with the Unionby denying access of the Union to certain requestedinformation concerning retirees and disability retirees, hasengaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Sections 8(a)(5)and (1) and 2(6) and (7) of the Act.RECOMMENDED ORDER?On the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this caseconsidered as a whole,it is recommendedthatUnionCarbideCorporation,Carbon ProductsDivision,ofFostoria,Ohio,its officers,agents,successors,and assigns,shall;1.Cease and desist from refusing to bargain collectivelywith the Union by denying access by the Union toinformation which it has requested concerning retirees anddisability retirees.2.Take the following affirmative action which isnecessary to effectuate the policiesof the Act:(a)Upon request bargain collectively in good faith withthe above-named Union as the exclusive representative ofall the employees in the appropriate unit and give theUnion the information concerning retirees and disabilityretirees which it has requested.(b) Post at its Fostoria, Ohio, plant, copies of the attachednoticemarked "Appendix." s Copies of said notice, onforms provided by the Regional Director for Region 8, afterbeing duly signed by Respondent's representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken byRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notifythe Regional Director for Region 8, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith .9IIn the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions, and order, andall objections thereto shall be deemed waived for all purposes9 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"POSTEDBY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDEROF THE NATIONAL LABOR RELATIONSBOARD."t,In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notifythe Regional Director forRegion 8, in writing,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which the Company, the Union, and theGeneral Counsel of the National Labor Relations Boardparticipated and offeredevidence,theNational LaborRelations Board has found that we violated the Act and hasordered us to post this notice and we intend to carry out theorder of the Board and abide by the following:WE WILL make available to the Union the informa-tionwhichithas requested concerning retirees anddisability retirees so that the Union may have theinformation it needs for bargaining negotiations andpolicing of the contract.UNION CARBIDECORPORATION, CARBONPRODUCTS DIVISION(Employer)DatedBy( Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive days UNION CARBIDE CORP.119from the date of posting and must not be altered,defaced,its provisions may be directed to the Board's Office, Roomor covered by any other matenal.1695FederalOfficeBuilding, 1240 East 9th Street,Any questions concerning this notice or compliance withCleveland, Ohio 44199,Telephone 216-522-3715.